Miller, J.—
On the 4th day of September, 1872, being the third day of the term, the plaintiff obtained a judgment by default against the defendant. On the 6th day of September and during the same term, the defendant filed a motion supported by the affidavit of defendant’s attorney, to set aside the default. A counter affidavit was also filed on part of the plaintiff, and upon a hearing on the motion and affidavits the court sustained the motion and set aside the default. This ruling is assigned as error. The court has a large discretion in passing upon motions to set aside defaults, and unless it is shown by the record that such discretion has been abused, the appellate court will not interfere. In the case before us we are not satisfied that the district court has abused this discretion. Its order setting aside the default will therefore be
Affirmed.